Haskell, J.
The motion is grounded upon evidence tending to establish a way by adverse use, distinct and separate from the one described in the Raynes deed that was supposed, at the trial, to be the way in dispute.
Suppose this contention be established, the respective rights of the parties are the same. The deed grants an agricultural way, and the evidence reported shows no more than a way of the same kind, a way for agricultural purposes. It is true that a way gained by adverse use gives rights commensurate with the adverse use, but if the use be for agricultural purposes only, then the way becomes a way for that use, a use to be exercised in a reasonable manner; and reasonable use of a way for agricultural purposes, whether created by grant or adverse user, may pu’operly be subjected to gates and bars not unreasonably established. The way may be gained without being so obstructed at all, but it is nevertheless a way for a particular use, and in the enjoyment of that use, unreasonable obstructions only are prohibited. The nature of the easement gained determines its character, and not the particular manner of the use that created the right. Short v. Devine, 146 Mass. 119 ; Bean v. Coleman, 44 N H. 539 ; Bakeman v. Talbot, 31 N. Y. 366; Brill v. Brill, 108 N. Y. 511; Maxwell v. McAtee, 9 B. Mon. 20.
Since the case shows the defendant entitled to a way for agricultural purposes only, it is immaterial whether his rights arise under the deed or by adverse user, and a new trial could do him no good. The decision in either case would be the same. The *383plaintiff did not unreasonably obstruct tbe defendant’s way, and he must use it subject thereto.

Motion overruled.

Peters, C. J., Walton, Virgin, Emery and Foster, JJ., concurred.